Downey, C. J.
It would serve no useful purpose to state *509the questions which the appellant attempts to present in this case any further than to say that they all depend upon the bills of exceptions. The objection to their consideration is made by the appellee, that the bills of exceptions are not properly in the record. Ninety days were given by the court in which to file the bills of exceptions, and it is not shown when they were filed. It has often been decided by this court that in such cases the record must show affirmatively that the bills of exceptions were filed within the time allowed. Warner v. Campbell, 39 Ind. 409; Stivers v. McConnell, 39 Ind. 240; Port v. Russell, 36 Ind. 60, and cases there cited.
The judgment is affirmed, with two per cent, damages and costs.